              Case 1:20-cv-00349-LTS-KHP Document 20 Filed 03/09/20 Page 1 of 1



                                                                                                                Reed Smith LLP
                                                                                                         599 Lexington Avenue
                                                                                                      New York, NY 10022-7650
Casey D. Laffey
Direct Phone: +1 212 549 0389                                                      03/10/2020                 +1 212 521 5400
                                                                                                          Fax +1 212 521 5450
Email: claffey@reedsmith.com                                                                                     reedsmith.com



March 9, 2020

Via ECF

Honorable Judge Katherine H. Parker
Daniel Patrick Moynihan
United States Courthouse                                                                                    03/10/2020
500 Pearl Street, Room 750
New York, New York 10007

Re:       CohnReznick LLP v. Mazars USA, LLP, No. 1:20-cv-00349-LTS-KHP

Dear Judge Parker:

We represent plaintiff CohnReznick LLP (“CohnReznick”) in the above-captioned matter. We write on
behalf of CohnReznick and defendant Mazars USA, LLP (“Mazars”) to advise the Court that in
accordance with Federal Rule of Civil Procedure 26(f) and Your Honor’s Individual Rules, the parties met
and conferred on February 25, 2020. Since that time, the parties have been exchanging communications
and are close to reaching an agreement on a proposed Case Management Plan, but require a few additional
days to complete the process.

Accordingly, the parties respectfully request that the Court extend the parties’ deadline to submit their
Report of Rule 26(f) Meeting and Proposed Case Management Plan until March 12, 2020.

We thank the Court for its time and attention to this matter.

Respectfully submitted,


/s/ Casey D. Laffey

Casey D. Laffey

cc:       Thomas R. Manisero, Esq.
          Cynthia S. Butera, Esq.




         ABU DHABI  ATHENS  AUSTIN  BEIJING  BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG
      HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON
             RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE  TYSONS  WASHINGTON, D.C.  WILMINGTON
